Citation Nr: 1001925	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date prior to June 14, 
2006 for the grant of service connection for non-Hodgkin's 
follicular lymphoma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1963 to January 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which granted service connection for non-
Hodgkin's follicular lymphoma, effective June 14, 2006.


FINDINGS OF FACT

1.  Private medical records establish that non-Hodgkin's 
follicular lymphoma was first diagnosed in May 2006.

2.  The Veteran's original claim for service connection for 
non-Hodgkin's follicular lymphoma clinical was received on 
June 14, 2006, more than one year following the Veteran's 
separation from service.


CONCLUSION OF LAW

The requirements for an effective date prior to June 14, 
2006, for the award of service connection for non-Hodgkin's 
follicular lymphoma have not been met.  38 U.S.C.A. §§ 5101, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(r) (p), 
3.151, 3.152, 3.155, 3.157, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in August 2006 and December 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

The Veteran contends that he began having symptoms of non-
Hodgkin's follicular lymphoma in October 2005 and was 
diagnosed in April 2006.  Thus should be entitled to an 
effective date of April 2006.  When the RO granted service 
connection for non-Hodgkin's follicular lymphoma, it assigned 
an effective date of June 14, 2006, the date of receipt of 
claim.  See 38 C.F.R. § 3.400.  

Under VA laws and regulations, except as otherwise provided, 
the effective date of an evaluation and award of service 
connection shall be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  The date of receipt of a claim is the 
date on which a claim, information, or evidence is received 
by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to 
include a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); 
see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to a veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.  A report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  38 C.F.R. § 
3.157; Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993).

The record reflects that the Veteran filed a claim for 
service connection for non-Hodgkin's follicular lymphoma on a 
VA Form 526 (Veteran's Application for Compensation and/or 
Pension) which was received by the RO on June 14, 2006.  The 
Veteran's claims file contains nothing that can be construed 
as a claim for compensation benefits prior to that date.

Private medical records submitted in connection with the 
Veteran's claim include a May 2006 letter from the Veteran's 
private physician stated that the Veteran had been diagnosed 
as having non-Hodgkin's follicular lymphoma.  

Given this evidence, the Board finds that an effective date 
prior to June 14, 2006 for the grant of service connection 
for non-Hodgkin's follicular lymphoma is not warranted.  
While the record clearly reflects that the Veteran had been 
diagnosed with non-Hodgkin's follicular lymphoma prior to the 
date of the claim he filed with the RO, VA laws and 
regulations specifically provide that the effective date for 
the award of service connection will be the day following 
separation from service, if the claim is received within one 
year of separation from service, otherwise the effective date 
is the date of claim.  The fact that the Veteran received 
treatment for non-Hodgkin's follicular lymphoma prior to June 
14, 2006 does not warrant the assignment of an earlier 
effective date, as his original claim for service connection 
was received on that date.  There is no prior claim for 
service connection for non-Hodgkin's follicular lymphoma.

Given the above, as the Veteran did not file a formal or 
informal claim for service connection for non-Hodgkin's 
follicular lymphoma prior to June 14, 2006, he has already 
been given the earliest possible effective date for the award 
of service connection for his disability.  Thus, there is no 
legal basis for an effective date earlier than June 14, 2006.  
Accordingly, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to June 14, 2006 for the award of 
service connection for non-Hodgkin's follicular lymphoma is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


